DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichot et al (U.S. Patent No. 5,425,512), hereinafter “Bichot”, in view of Zoltan (DE 910754).
	With respect to Claim 1, Bichot, Figures 1-5, teaches an apparatus for supplying a coil-like padding product for packaging purposes, comprising a supply device for supplying a web-type padding material 4 and a rolling-up apparatus which rolls up the web-type padding material 4 to form the coil-like padding product 24 (see Figure 3), wherein the rolling-up apparatus comprises a flexible delimiting means 1,2 which can form an at least partially curved delimiting wall of an at least temporarily present rolling-up space (see Figure 2 near lead lines 17,18), of which the extent is preferably alterable and which has an inlet 19 for the web-type padding material through which the web-type padding material can enter into the rolling-up space, the web-type padding material being guided by the at least partially curved delimiting wall, which results in the formation of the coil-like padding product. 
	Bichot teaches all the elements of the apparatus except for the flexible delimiting means present in the form of a continuous strip.

	It would have been obvious to one of ordinary skill in the art to provide Bichot with a delimiting means present in the form of a continuous strip, as taught by Zoltan, for the purpose of minimizing the number of belts necessary to wind the material.   
With respect to Claim 2, Bichot further teaches wherein the flexible delimiting means 1,2 is movable in a rolling-up direction.  
With respect to Claim 3, Bichot further teaches wherein the flexible delimiting means 1,2 is made from an elastic material.  
With respect to Claim 4, Bichot further teaches wherein the flexible delimiting means 1,2 comprises a strip material and/or a chain-like structure.  
With respect to Claim 5, Bichot further teaches wherein the rolling-up space (see Figure 2 near lead lines 17,18), when viewed from the side, has a generally substantially circular cross section.  
With respect to Claim 6, Bichot further teaches wherein it further comprises: a continuous strip which extends around a plurality of deflecting means 9,10,11,12,13,14,15,16, at least one of which is tensible, such that it holds the continuous strip 1,2 at least temporarily under tension; and a drive 9 which drives the continuous strip 1,2 in one direction; the inlet 19 into the rolling-up space being formed between two deflecting means such that, during operation, the web-type padding material 4 is guided through said inlet 19 transversely to the continuous strip 1,2, thus in a feed direction of the web-type padding material 4, and as a result the continuous strip 1,2 is pushed in in the feed direction of the web-type padding material 4, and the 
With respect to Claim 7, Bichot further teaches wherein at least one of the deflecting means, preferably all the deflecting means 9,10,11,12,13,14,15,16, comprises or comprise a rotatably mounted roller.  
With respect to Claim 8, Bichot further teaches wherein the rolling-up space can be opened and/or destroyed in order to remove the coil-like padding product.  See Figure 3. 
With respect to Claim 9, Bichot further teaches wherein one of the two deflecting means 9,13,16 forming the inlet into the rolling-up space is displaceably mounted such that an opening extent of the inlet can be increased in order to remove the coil-like padding product.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bichot in view of Zoltan as applied to Claims 1-9 above, and further in view of Huffine (U.S. Patent No. 2,057,191).
 With respect to Claim 10, Bichot in view of Zoltan are advanced above.
Bichot in view of Zoltan teach all the elements of the apparatus except for wherein the tensible deflecting means  is guided linearly and comprises a pretensioning device in the form of a spring or a weight.

	It would have been obvious to one of ordinary skill in the art to provide Bichot in view of Zoltan with a weight, as taught by Huffine, for the purpose of tensioning the deflecting means.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654